Citation Nr: 1227999	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  04-08 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Esq.


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to September 1966, including service in the official waters of the Republic of Vietnam from August 9, 1966, to September 12, 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the above claim.

The Board initially remanded the issue of entitlement to service connection for diabetes, mellitus, type II, for additional development in May 2005 and denied the claim in an April 2009 decision.  The Veteran appealed the Board's April 2009 decision to the Court of Appeals for Veterans Claims (Court), which, in a December 2009 Order granting a Joint Motion for Partial Remand, vacated the Board's April 2009 decision and remanded the Veteran's claim to the Board for action consistent with the memorandum decision.  Accordingly, in June 2010, the Board remanded the matter to the RO for additional evidentiary development.  The case was returned to the Board in November 2011.

In February 2005, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  Therefore, in August 2011, the RO scheduled the Veteran for an additional hearing before a VLJ in accordance with his attorney's January 2011 request.  This hearing was subsequently rescheduled in accordance with the attorney's August 2011 request.  Ultimately, in a November 2011 motion, the Veteran's attorney waived the right to a hearing and requested the Board consider the claims on appeal based on the evidence of record due to the Veteran's inability to travel.  Thus, the Board may properly consider the Veteran's claims on appeal.

There are issues raised by the record that must be referred back to the Agency of Original Jurisdiction (AOJ)/RO for appropriate action.  First, the Veteran filed a claim for entitlement to service connection for scarring from a burn from a hot machine gun in July 2001.  Although a notice letter was sent to the Veteran in October 2001 and a July 2002 rating decision lists an evidentiary finding on this issue, it does not appear to have been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ/RO for appropriate action.  

Similarly, in November 2011, the Veteran's attorney submitted a vocational assessment, dated November 2011, wherein a Vocational Rehabilitation Consultant asserted that the Veteran has been unable to work due to his service-connected posttraumatic stress disorder (PTSD) since December 31, 1995.  As the RO granted service connection for PTSD and assigned a 30 percent disability rating, effective March 4, 2011, in a September 2011 rating decision, the vocational assessment is referred back to the RO for consideration of whether it constitutes new and material evidence relevant to the assignment of the Veteran's initial disability rating for PTSD pursuant to 38 C.F.R. § 3.156(b) (2011).  See Young v. Shinseki, 22 Vet. App. 461, 467-69 (2009).  The November 2011 vocational assessment also raises the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), specifically due to his service-connected PTSD; accordingly, entitlement to a TDIU is also referred back to the RO for appropriate action.

Lastly, the Veteran's attorney submitted correspondence, dated August 2011, alleging that the RO provided inaccurate information with regard the finality of the Board's September 2007 decision denying service connection for PTSD, headaches, and depression.  Specifically, the attorney alleges that the RO failed to inform him of the Veteran's October 2007 motion for reconsideration of the Board's September 2007 decision or the Board's April 2008 denial of the Veteran's motion such that he was not notified of the existence or impending expiration of the 120-day period to file Notice of Appeal (NOA) of the September 2007 Board decision with the Court.  See Rosler v. Derwinski, 1 Vet. App. 241 (1991) (holding that the filing of a motion for reconsideration tolls the 120-day period to file NOA with the Court).  

In consideration of the Court's recent decision in Bove v. Shinseki, 25 Vet. App. 136 (2011), the Board hereby advises the Veteran's attorney that, as NOA must be filed with the Court and not with the Board or any other VA office, this correspondence should be properly submitted to the Court as an argument for the equitable tolling of the 120-day period in which to file a Notice of Appeal for the September 2007 Board decision.  Id. at 140 (holding that reliance on the incorrect statement of a VA official has been grounds for equitable tolling of the 120-day period) (citing Santana-Venegas v. Principi, 314 F.3d 1293, 1298 (Fed. Cir. 2002); Bailey v. West, 160 F.3d 1360, 1365-68 (Fed. Cir. 1998)); see generally Henderson ex rel. Henderson v. Shinseki, 131 S. Ct. 1197, 1206 (2011) (holding that the 120-day deadline set forth in 38 U.S.C.A. § 7266(a) (West 2002) "does not have jurisdictional attributes").


FINDING OF FACT

The Veteran has been diagnosed with diabetes mellitus, type II, and is presumed to have been exposed to herbicide due to onshore service in the Republic of Vietnam during the Vietnam era.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, type II, due to herbicide exposure have been met.  38 U.S.C.A. §§ 1110, 1116, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2010).  In this decision, the Board grants service connection for diabetes mellitus, type II, due to herbicide exposure.  This award represents a complete grant of the benefit sought on appeal with regard to that issue.  Thus, any deficiency in VA's compliance with the duty to notify and assist, the Court's December 2009 Order granting the Joint Motion for Partial Remand, or the Board's June 2010 Remand order is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary

The Veteran contends that his currently diagnosed diabetes mellitus, type II, is due to exposure to herbicides during his service in the Vietnam.  While the Veteran served in the Navy aboard the U.S.S. Franklin D. Roosevelt, he asserts that he went ashore on at least 10 occasions pursuant to his obligation to personally escort certain mailed items to and from the ship as a postal clerk.

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, "in order to establish service connection or service-connected aggravation for a present disability the veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Additionally, service connection for certain listed disabilities may also be established by legal presumption where a Veteran served on active duty in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6).  Such a Veteran is presumed to have been exposed to herbicide agent (Agent Orange) during service unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii); see generally McCartt v. West, 12 Vet. App. 164, 166-68 (1999).  "Service in the Republic of Vietnam" may include service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  Essentially, the presumption requires that the veteran actually stepped foot on land within the borders of the Republic of Vietnam.  See Haas v. Peake, 525 F.3d 1168, 1172 (Fed. Cir. 2008); see also VAOPGCPREC 27-97.  As diabetes mellitus, type II, is among the list of diseases that will be presumptively service connected if the Veteran was exposed to herbicides during active service, it will be service-connected where the evidence establishes herbicide exposure even where there is no evidence of diabetes mellitus, type II, in service.  See 38 C.F.R. § 3.309(e) (also explaining that the provisions of 3.307(d) must also be satisfied).

The Board is responsible for evaluating the evidence of record and assigning due probative weight.  Madden v. Grober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Upon weighing the evidence, if there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran has been diagnosed with diabetes mellitus, type II, since August 2002.  Furthermore, resolving any doubt in favor of the Veteran, the evidence shows that he stepped foot on land in Vietnam during the Vietnam era.  As noted above, the Veteran served aboard the U.S.S. Franklin D. Roosevelt and contends that he regularly was required to set foot within the land borders of the Republic of Vietnam as a regular part of his duties as a postal clerk.  A review of the command history of the U.S.S. Franklin D. Roosevelt shows that the ship conducted a special operational period on Yankee Station off the coast of North Vietnam from August 7, 1966, to September 12, 1966.  Furthermore, the official Navy Enlisted Occupational Standards for Postal Clerk (PC) shows that postal clerks are responsible for mail security, including performing escort duties for the mail.  Lastly, over the course of a decade, the Veteran has repeatedly and consistently asserted that he would fly to Da Nang, Saigon, and other locations to pick up and drop off registered mail while his ship was assigned to operations in Vietnam, as the transport of registered mail required a postal clerk escort with a sidearm.

The Veteran is competent to testify as to his flights to Saigon and Da Nang as these incidents are factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Board also finds that his statements credible as they have been consistent throughout the course of a decade and pre-date the filing of his initial claim for service connection for diabetes mellitus, type II.  Gardin v. Shinseki, 613 F.3d 1374, 1379-1380 (Fed. Cir. 2010); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006))); Pond v. West, 12 Vet. App. 341, 345-47 (1999); Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  Furthermore, his statements are corroborated by his DD-214, showing a specialty of postal clerk, receipt of a Vietnam Service Medal, and separation at the end of the September 1966.  Therefore, the evidence shows that the Veteran stepped foot on land in Vietnam.

As the evidence shows that the Veteran stepped foot on land in Vietnam, and there is no affirmative evidence in his claims file indicating that he was not exposed to herbicide agents, he is presumed to have been exposed to herbicides.  See 38 C.F.R. § 3.307(a)(6)(iii).  Therefore, as competent medical evidence of record shows that the Veteran has a diagnosis of diabetes mellitus, type II, and the Board has determined that the Veteran is presumed to have been exposed to herbicides as a result of stepping foot on land in Vietnam during the Vietnam era, he is entitled to service connection for diabetes mellitus, type II, on a presumptive basis under 38 C.F.R. § 3.309(e).  The Board, therefore, grants the claim of entitlement to service connection for diabetes mellitus, type II.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.


ORDER

Service connection for diabetes mellitus, type II, as due to herbicide exposure is granted. 



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


